Citation Nr: 1216875	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  06-25 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to a disability rating in excess of 10 percent prior to May 4, 2010 and in excess of 30 percent from May 4, 2010 for service-connected tension headaches.

5.  Entitlement to a compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 1975.  The records show that the Veteran served in the Reserves with active duty from July 1987 to December 1987. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2005 and April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these matters in December 2009 to obtain complete service treatment records and service personnel records for active and Reserve service, obtain any treatment records from a medical facility in Israel and to provide the Veteran with a VA examination.  By a rating decision in July 2011, the evaluation for the service-connected tension headaches was increased to 30 percent, effective May 4, 2010.  The RO otherwise continued the denial of each claim as reflected in the July 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

An additional statement from the Veteran was received into the claims folder in November 2011, subsequent to issuance of the most recent supplemental statement of the case in July 2011.  A waiver of RO consideration of the additional evidence was not provided therewith.  See 38 C.F.R. § 20.1304(c) (2011).  Nevertheless, the Board finds that the Veteran is not prejudiced by its consideration of the issues on appeal at this time, without Remand for RO consideration of the additional statement, as the statement is not pertinent to the issues adjudicated on the merits herein.  Rather, the additional statement is pertinent to issues addressed in the Remand portion of the decision below.  On remand, the RO will have the opportunity to readjudicate those issues with consideration of all evidence received subsequent to issuance of the most recent supplemental statement of the case in July 2011, to include the additional statement associated with the claims folder in November 2011.

The issues of entitlement to service connection for a lumbar spine disorder, cervical spine disorder and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that, throughout the entire rating period on appeal, the Veteran's tension headaches have been manifested by characteristic prostrating attacks occurring on average once a month over the last several months.

2.  The evidence of record shows that, throughout the entire rating period on appeal, the Veteran's service-connected hemorrhoids have been characterized as irreducible with excessive redundant tissue evidencing frequent recurrences.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for service-connected tension headaches prior to May 4, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

2.  The criteria for a disability rating in excess of 30 percent for service-connected tension headaches from May 4, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

3.  The criteria for a disability rating of 10 percent for service-connected hemorrhoids with anal fistula have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332-7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be Veteran specific, or refer to the effect of the disability on "daily life").

An April 2004 letter informed the Veteran that he should submit evidence showing his service-connected headaches and hemorrhoids have become worse.  A January 2009 letter notified the Veteran how VA determines a disability rating.  The letters also informed the Veteran of the specific diagnostic criteria used to determine the disability rating for his hemorrhoids and headaches. The RO notified the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from his physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner his disability has become worse.  He was also informed that he may submit his own lay statements of increased disability.  Furthermore, the letters notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

The VA letters did not apprise the Veteran of the criteria for consideration in the assignment of an effective date in the event of award of a benefit sought.  However, the Board finds that the Veteran has not been prejudiced by this notice defect as he had actual notice of such criteria.  In this regard, it is noted that the July 2011 supplemental statement of the case advised the Veteran of the criteria for consideration in the assignment of an effective date, in the event of award of a benefit sought.

The January 2009 letter was sent after the initial adjudication of the Veteran's claims.  Nevertheless, the Board finds that the timing of the letter was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in March 2009 and July 2011, after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examination reports dated in December 2004, February 2009 and May 2010.

The December 2004 VA examination shows that the examiner conducted a review of the Veteran's claims file, obtained a history of the Veteran's claimed disorders and evaluated the Veteran's headaches and hemorrhoids.  The examiner did not document in detail the Veteran's symptoms of headaches and he did not provide adequate information regarding these symptoms to use the examination in rating the Veteran's headaches.  However, the examiner documented the symptoms and the physical findings of the Veteran's hemorrhoids.  Thus, the December 2004 VA examination is adequate for rating purpose with respect to the increased rating claim for hemorrhoids.

The February 2009 and May 2010 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his headaches and hemorrhoids.  The examiners documented in detail the findings of the physical evaluation, and the claimed symptoms.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, these issues were previously remanded in December 2009 for a VA examination to evaluate the current severity of the Veteran's tension headaches and hemorrhoids.  A May 2010 VA examination report discusses in detail the current severity of the Veteran's service-connected tension headaches and hemorrhoids.  Accordingly, the Board finds that there has been substantial compliance with the December 2009 remand directive with respect to these issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tension Headaches

Tension headaches are not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  See 38 C.F.R. § 4.20 (2011).  The Veteran's tension headaches are currently evaluated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011) for migraine headaches.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
  
VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

During the pendency of this appeal, the RO increased the disability rating assigned for the Veteran's tension headaches from 10 percent to 30 percent under Diagnostic Code 8100, effective May 4, 2010.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are not appropriate and that the Veteran is entitled to a 30 percent disability rating for the entire appeal period.  

The Veteran was provided with a VA examination in December 2004.  The examiner stated that despite the use of Fioricet to treat the Veteran's headaches, he has daily headaches that last about four hours.  The Veteran did not describe any flare-ups of his headaches.  Physical examination of the Veteran revealed cranial nerves II through XII were intact.  Ocular movements were normal.  Pupils were normal in size and reacted to light and accommodation.  There was no cerebellar dysfunction.  There were no sensory or muscle deficits.  The examiner did not complete the examination with respect to migraine headaches as he determined that the Veteran had tension headaches.  Thus, the Board finds that this examination is not adequate for rating purposes as the examiner did not fully evaluate or adequately discuss the Veteran's disability in order to rate the Veteran under the appropriate diagnostic code.  

The Veteran was provided with another VA examination in February 2009.  The Veteran rated his headaches a five or six out of ten for level of discomfort.  The headaches were generally at that level throughout the day and although he could go to sleep with the headache, he would wake up on average once a night to take medication.  The headaches were described as bi-temporal and in the vertex of the skull.  He reported that it felt as though a spike was pulling his mid cranial area posteriorly.  The headaches were not preceded by auras such as olfactory sensations, scotomata, flashing lights or tunnel vision.  The Veteran indicated that three or four days a month he would have flare-ups that would last approximately three to four hours and he rated these flare-ups as a seven or eight out of ten level of discomfort.  If the Veteran was able to get into a room and lie prone, as well as take medication, the headaches would revert to the baseline level of discomfort in three or four hours.  The Veteran did not have any physician ordered periods of incapacitation in the past twelve months related to his headaches.  He reported that once he is up for the day, he did not take naps.  

VA treatment records show that the Veteran had sought treatment for his headaches on numerous occasions.  The Veteran has been diagnosed with chronic daily headaches.  A December 2005 VA treatment record shows that the Veteran complained of headaches.  He indicated that he did not sleep last night and on a scale of one to ten the pain was rated a seven.  Fioricet helped with the headache, but it did not take it away.  Stress made his headaches worse and medication improved the headache to a dull ache.  His headaches did not cause nausea or vomiting.  

The Veteran underwent another VA examination in May 2010.  The Veteran reported that he had developed chronic daily tension headaches, which last from two to eight hours.  The headaches were described as frontal and/or suboccipital in location.  The Veteran denied associated photophobia and/or phonophobia, and indicated that he very rarely has nausea or vomiting.  He reported that nausea and vomiting only occur about once a year if a headache is particularly severe.  When the headache pain is in the suboccipital area, he feels like his neck is crunching when he moves his head around causing increased headaches.  He indicated that his daily headaches ranged from a four to eight out of ten in pain.  The Veteran denied any aura from his headaches.  He stated that he will sit down in a darkened room for about one hour a couple times a week due to his headaches.  The Veteran's headaches are worse with emotional upset and caffeine. 

The Veteran contends that he has never been free of headaches since he first had symptoms in service and the amount of medication he uses to treat his headaches has increased.  See August 2006 substantive appeal.  In addition, he asserted that he had prostrating headaches.  Id.  The Veteran has blinding headaches when he does not take his medication and he is relegated to remaining at home in a climate-controlled environment.  During the July 2007 DRO hearing, the Veteran testified that he becomes incapacitated due to his headaches when he does not have his medication as there is sometimes a gap with refilling his prescription.  DRO Hearing Transcript p. 2.  He explained that his headaches will get so bad that he is unable to function in a normal way.  These incapacitating headaches occur one to two days approximately every two months.  Id.    

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's tension headaches most closely approximate a 30 percent disability rating for the entire appeal period.  In this regard, the Board notes that the report of VA examination in February 2009 indicates that the Veteran's tension headaches flare-up approximately three to four times a month lasting anywhere from three to four hours requiring him to lie down in addition to taking medication.  Furthermore, the May 2010 VA examination reveals that the Veteran's headaches result in the Veteran sitting down in a darkened room for about one hour a couple times a week.  The Boards finds that lying or sitting in a dark room is evidence of a prostrating headache.  Thus, the evidence of record shows that the Veteran has characteristic prostrating attacks occurring at least once a month, if not more, over the last several months.  

The Board observes that there is no evidence in the record to include the Veteran's lay statements that indicate the Veteran has completely prostrating and prolonged exacerbations of headaches, productive of severe economic inadaptability.  Although the May 2010 VA examination indicates that the Veteran has frequent prostrating attacks of headaches in that his headaches require him to sit in a darkened room for about an hour a couple times a week, the Board does not find that these exacerbations are prolonged in that the headaches tend to get better after an hour.  Furthermore, his headaches have not been shown to result in economic inadaptability as the evidence does not show adverse economic impact, other than as contemplated by the assigned 30 percent rating, and he is retired.  Based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's tension headaches is not warranted at any time during the appeal period. 

In granting the Veteran a 30 percent disability rating for the entire appeal period, the Board recognizes that the medical evidence between March 2003 (one year prior to the date of claim) and February 2009 does not clearly show that the Veteran had prostrating attacks.  Nonetheless, the Veteran asserted in his August 2006 substantive appeal that he has blinding headaches when he does not take his medication and he is relegated to remaining at home in a climate-controlled environment.  He also testified in July 2007 that his headaches result in incapacitating episodes and that he cannot function normally when he has a gap in a refill of his prescription, which occurs about half the time in the past twelve months.  The Veteran's statements about the frequency and severity of his condition are the type of evidence that is within the knowledge and experience of a lay person.  See Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about a person's own observable condition or pain are competent evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is competent when it regards features or symptoms of injury or illness).  The Veteran also finds his statements credible as there is nothing in the record that contradicts these statements.  Therefore, in considering all of the evidence of record, the Board finds that the Veteran's disability picture more closely approximates the 30 percent disability rating for the entire appeal period.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tension headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tension headaches with the established criteria found in the rating schedule for migraine headaches shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is retired.  The evidence does not indicate that his headache disability by itself has caused marked interference with his employment.  Furthermore, the record reveals that the Veteran's tension headaches have not necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


Hemorrhoids

The Veteran's service-connected hemorrhoids are currently evaluated as noncompensable under Diagnostic Code 7336.  This diagnostic code provides for a noncompensable rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Internal or external large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.  

The Veteran was provided with a VA examination in December 2004.  He reported that his hemorrhoids have gradually relapsed since the hemorrhoidectomy in 1991.  He has bleeding due to his hemorrhoids when his stool is hard.  The Veteran bleeds about two to three times a month.  He did not complain of much pain or itching.  The examiner noted that in a March 2003 colonoscopy internal and external hemorrhoids were noted.  The hemorrhoids were not thrombosed, infected or bleeding.  The examiner observed that the Veteran had good sphincter control and the Veteran reported that he did not have any leakage of feces.  The Veteran did not feel thrombosed hemorrhoids.  The examiner noted that there was no evidence of fecal leakage and there was no evidence of anal fissures.  The Veteran did not have any signs of anemia.  The examiner observed three small hemorrhoidal tags that were not thrombosed, inflamed or bleeding.  The Veteran also had soft nonthrombosed internal hemorrhoids.  There was no evidence of bleeding at the time of the examination. 

The Veteran underwent another VA examination in February 2009.  The examiner noted that the Veteran used hydrocortisone acetate 0.25% for pain about the perirectal area for increased swelling of the hemorrhoids during a flare-up.  He most recently used hydrocortisone the night before the examination.  Flare-ups occur approximately three to four times a month for a day or two and he will use a suppository.  The Veteran denied any anal discharge, seepage or incontinence.  He did not wear absorbent padding.  Physical examination revealed two hemorrhoidal tags.  One was moderate in size and the other was described as smaller.  The hemorrhoid tags appeared to be somewhat erythematous and irritated in appearance, but he did not have any perianal friability, excoriation, erythema or discharge.
 
The last VA examination the Veteran was provided with regarding his hemorrhoids was conducted in May 2010.  Symptoms of the Veteran's hemorrhoids consist of frequent bleeding several times per week.  Sometimes he will drip blood into the commode and then he will see blood on the toilet paper when wiping.  He brought in a handful of Ziploc bags containing pieces of toilet paper that were stained with feces and/or blood.  When his hemorrhoids bleed he has some mild stinging associated with it.  The Veteran denied itching.  The hemorrhoids are annoying, but they do not cause fever, generalized symptoms or any functional impairment.  He controls the hemorrhoids by using psyllium powder on a daily basis as a fiber supplement and a cortisone suppository nightly.  Occasionally, he will have to use a finger to push a hemorrhoid back into his anus when it protrudes.  The Veteran reported that he has normal bowel control with no fecal incontinence.  Physical examination of the Veteran revealed several, small non-inflamed, non-swollen external hemorrhoidal tags.  A digital rectal exam revealed no palpable internal masses.  There was no stool on the examination glove for guaiac testing.  His sphincter tone was normal.  

VA treatment records show that the Veteran sought treatment for his hemorrhoids.  An August 2006 VA treatment record reveals that the Veteran has hemorrhoids, constipation and bleeding after movement.  The Veteran reported that his symptoms had been worse for the past six months.  The Veteran has a normal sphincter and prostate.  

The Veteran contends that his hemorrhoids have become worse since the surgery in 1991.  He noted that the corrective surgery has not been able to prevent the condition from recurring.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's service-connected hemorrhoids more closely approximate a 10 percent disability rating.  Although none of medical records describe the Veteran's hemorrhoids as large or thrombotic, the evidence of record shows that the Veteran's hemorrhoids have been irreducible with excessive redundant tissue and frequent recurrences.  In this regard, all of the Veteran's VA examinations have observed hemorrhoids and hemorrhoidal tags.  The Veteran has consistently reported that his hemorrhoids cause bleeding approximately three times a month.  He also brought in physical evidence that his hemorrhoids cause bleeding with toilet paper stained with feces and blood during the May 2010 VA examination.  Furthermore, it appears that February 2009 examination may have observed the Veteran's symptoms of hemorrhoids during a flare-up as the hemorrhoidal tags appeared to be somewhat erythematous and irritated in appearance.  In considering all of the evidence of record, the Board concludes that the Veteran's hemorrhoids more closely approximate large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 

In granting a 10 percent disability rating, the Board finds that the Veteran's hemorrhoids do not warrant a 20 percent rating.  Although, there is evidence that the Veteran has recurrent bleeding due to his hemorrhoids in that the evidence of record shows that the Veteran has anal bleeding three to four times a month, the record does not reveal persistent bleeding.  The medical evidence also shows that the Veteran does not have secondary anemia or fissures.    

The Board has also considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2011).  The evidence of record shows that the Veteran does not have a mild prolapsed rectum with constant slight or occasional moderate leakage, stricture of the anus with moderate reduction of lumen or moderate constant leakage, impairment of sphincter control or fistula in ano.  Thus, the Veteran is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7332, 7333, 7334 and 7335.  

Regarding whether the Veteran's service-connected hemorrhoids should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hemorrhoids is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids with the established criteria found in the rating schedule for hemorrhoids shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is retired.  The evidence does not indicate that his hemorrhoids disability by itself has caused marked interference with employment.  Furthermore, the medical record does not show that the Veteran's hemorrhoids have necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Total rating for compensation purposes based on individual unemployabililty (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that either disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

1.  Entitlement to a disability rating of 30 percent prior to May 4, 2010 for service-connected tension headaches is granted.

2.  Entitlement to a disability rating in excess of 30 percent from May 4, 2010 for service-connected tension headaches is denied.

3.  Entitlement to a disability rating of 10 percent for service-connected hemorrhoids, throughout the rating period on appeal, is granted.


REMAND

After a review of the record, the Board finds that another remand is necessary before adjudicating the remaining issues on appeal.  

The Board remanded the issues of entitlement to service connection for a lumbar spine disorder, cervical spine disorder and a hip disorder in December 2009 in part to obtain treatment records from a medical facility in Israel and thereafter, to provide the Veteran with a VA examination and opinion.  The RO sent a request with the written authorization from the Veteran to the Herzliya Medical Center in Israel; however, it appears that VA has not received a response to include the requested treatment records.  The Board finds that another attempt should be made to obtain these records and if VA is unable to obtain these records, then this should be documented in the claims file and the Veteran should be informed so that he has an opportunity to obtain these records.   

The Board notes the Veteran was provided with a VA examination in May 2010 and the examiner provided a positive nexus opinion to service for lumbar spine and right hip disabilities.  However, in March 2011, a different VA examiner explained that it appeared that the May 2010 VA examiner's opinion was based solely on the Veteran's lay statements and not the evidence of record.  He provided a detailed analysis of the medical evidence of record and determined that the Veteran's lumbar spine and right hip disorders were not related to the fall from the helicopter in Vietnam.  He concluded that the lumbar spine disorder is not secondary to service and the right hip disorder is not considered to be related to service.  However, the VA examination in March 2011 did not provide an opinion on whether the Veteran's disabilities may be related to the Veteran's active duty service from July 1987 to December 1987or any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The Board notes that in this regard a periodic examination for his Reserve service dated in January 1990 reveals that the Veteran complained of recurrent back pain.  Furthermore, the examiner in March 2011 was the same examiner who conducted the February 2009 VA examination and the Board specifically requested that a VA examiner who has not already examined the Veteran should evaluate the Veteran and provide a medical opinion.  Thus, the Board finds that the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Take all actions necessary to again attempt to obtain treatment records from the Herzliya Medical Center in Pituach, Israel.  Please associate all of the treatment records received with the claims file.  Perform all follow up indicated and document any negative responses.  If the RO/AMC is unable to locate or obtain these records, then the RO/AMC should inform the Veteran so that he may attempt to obtain these records on his own.

2. After completion of step 1 above, schedule the Veteran for a VA examination by an appropriate medical specialist who has not already examined the Veteran regarding the Veteran's service connection claims for lumbar spine, cervical spine and right hip disorders.  The claims folder must be made available to the examiner(s) in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies, including X- rays, should be performed, and the examiner should review the results of any testing prior to completing the report.   The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any lumbar spine, cervical spine and/or hip disorder found on examination is/are at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service, ACDUTRA or INACDUTRA.  The examiner should provide a complete rationale for all conclusions reached.  

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a lumbar spine disorder, a cervical spine disorder and a hip disorder, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


